Case 8:20-cv-01066-TDC Document 16-1 Filed 08/21/20 Page 1 of 1

—te — fv
=__. 1
beep - he cai

aE es toEESe

Case No.: 8:20-CV-01066-TDC Mee ] 1AM

ss

cena
c1 SUIRETO
ci Fi Marra

CERTIFICATE OF SERVICE MONTE DEPOST Bone

|, Obadiah Oseko Kegege HEREBY CERTIFY that on this 20 day of August, 2020, copies of the following

documents:

8:20-CV-01066-TDC, Document 5, Pg. 41 of 62: SUMMONS IN A CIVIL ACTION
8:20-CV-01066-TDC, Document 2: CASE MANAGEMENT ORDER
8:20-CV-01066-TDC: COMPLAINT - Amended on July 31, 2020

CERTIFICATE OF SERVICE

were served via email to SCORNEDLOVE.COM through SCORNEDLOVE.COM’s official email

whois+scornedlove.com@njal.la , as provided by the Domain Registrar of Record TUCOWS INC in the

 

Response dated 07/25/2020. Initially, SCORNEDLOVE.COM was served the above Court Summon
through their Registrar of Record TUCOWS INC on 07/24/2020.

Attached hereto is a true and correct copy of the email communication for the second Service of
Summon to SCORNEDLOVE.COM .

Dated: August 20, 2020
Respectfully submitted,

[s/ Obadiah O. Kegege
P.O. Box 1153

Greenbelt, MD 20768, USA
Phone: (832) 656-4275
obadiah_ke@hotmail.com
